Citation Nr: 0415791	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-17 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the veteran's claim.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a hearing loss disability.  
Specifically, he maintains that he was subjected to acoustic 
trauma while serving in an artillery unit and has had trouble 
with hearing since that time.  While it appears that the 
veteran underwent an audiology examination, there is no 
opinion as to the etiology of any current hearing loss.  
Further, he is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).    

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for 
an examination to determine the nature 
and severity of any hearing loss 
disability.  After reviewing the claims 
file and examining the veteran, the 
examiner should enter an opinion as to 
the most likely etiology of the veteran's 
defective hearing.  Specifically, it 
should be indicated whether the veteran's 
defective hearing is as likely as not 
related to noise exposure during active 
duty service, occupational noise exposure 
after service, advancing age, or some 
other cause.  If a determination can not 
be made without resort to speculation, 
that matter should also be set forth in 
the claims folder. 

2.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for a hearing loss 
disability.  To the extent the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

